UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7282


MICHAEL L. CAMPBELL, a/k/a Michael Leroy Campbell,

                Plaintiff - Appellant,

          v.

LARRY W. POWERS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:08-cv-01765-HFF)


Submitted:   December 16, 2010            Decided:   December 29, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Campbell, Appellant Pro Se. Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael     L.    Campbell          seeks    to    appeal       the    district

court’s     order       adopting     the   recommendation            of     the    magistrate

judge      and    denying        relief    on       his     42    U.S.C.    § 1983       (2006)

complaint.         We     dismiss    the    appeal          for    lack    of    jurisdiction

because the notice of appeal was not timely filed.

                Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

                The district court’s order was entered on the docket

on    August      31,     2009.      The    notice          of    appeal    was       filed   on

September 10, 2010. *             Because Campbell failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                            We also deny Campbell’s

motion     to    assign     counsel.         We       dispense      with    oral       argument

because the facts and legal contentions are adequately presented

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3